                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD ROGERS,                                   Case No. 19-cv-05619-TSH
                                   8                    Plaintiff,
                                                                                           ORDER RE: MOTION TO DISMISS
                                   9              v.
                                                                                           Re: Dkt. No. 26
                                  10     POSTMATES INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                         I.    INTRODUCTION
                                  14           Plaintiff Richard Rogers brought this action under the Telephone Consumer Protection Act

                                  15   after receiving an unsolicited text message on his cellular phone with a hyperlink directing him to

                                  16   a job board on Postmates’ website. Pending before the Court is Defendant Postmates’ Motion to

                                  17   Dismiss pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(2). ECF No. 26. Plaintiff
                                  18   filed an Opposition (ECF No. 30) and Defendant filed a Reply (ECF No. 31). The Court finds this
                                  19   matter suitable for disposition without oral argument and VACATES the March 5, 2020 hearing.
                                  20   See Civ. L.R. 7-1(b). Having considered the parties’ positions, relevant legal authority, and the
                                  21   record in this case, the Court GRANTS Defendant’s motion for the following reasons.
                                  22                                         II.   BACKGROUND
                                  23           Rogers initiated this putative class action against Postmates on September 6, 2019.
                                  24   Postmates operates a for-profit mobile app “Urban Logistics platform [which] connects customers
                                  25   with local couriers who can deliver anything from any store or restaurant in minutes.”
                                  26   https://postmates.com/about (last visited February 26, 2020). Rogers alleges that on or about
                                  27   April 8, 2019, he received the following unsolicited text from the dedicated number (724) 394-
                                  28   0835:
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7   First Amend. Class Action Compl. (“FAC”) ¶¶ 12, 13. Rogers alleges that at the time he received
                                   8   the message, the hyperlink in the message (http://delivrpublic.us/35ecb24c) directed him to the
                                   9   following URL when accessed1, id. ¶ 14:
                                  10   https://fleet.postmates.com/?utm_source=birddogmedia&utm_medium=jobboard&utm_campaign
                                  11   =Birddogmedia_Supply_JB_Postings_nj_Desktop_CPL_All_All_Core&city_id=54&z=08854&ut
                                  12   m_term=588582319&utm_content=. The URL is a web address for a Postmates job board entitled
Northern District of California
 United States District Court




                                  13   “Deliver with Postmates.”2
                                  14          Rogers FAC alleges a single count against Postmates, a violation of the Telephone
                                  15   Consumer Protection Act (“TCPA”), 42 U.S.C. § 227. Rogers brings this action on behalf of a
                                  16   putative class of:
                                  17
                                                      All persons in the United States:
                                  18
                                                      (1) who, at any time between September 6, 2015 and the present, were
                                  19                  sent at least one text message to a number assigned to a cellular
                                                      telephone service by Postmates, Inc., either directly or indirectly by
                                  20                  one or more intermediary or intermediaries acting as its agent(s) or
                                                      sub-agent(s), that contained a hyperlink which, if accessed, would
                                  21                  have redirected to a URL that included (inter alia) the following text
                                                      in its address: “postmates.com/?utm_source=birddogmedia”;
                                  22
                                                      and
                                  23
                                                      (2) for whom Postmates, Inc. lacks any record of such recipient, prior
                                  24
                                       1
                                  25     The hyperlink does not now direct to a functioning webpage.
                                       2
                                         The FAC references the URL but does not reference material found on the webpage for the URL.
                                  26   “A court may, however, consider certain materials -- documents attached to the complaint,
                                       documents incorporated by reference in the complaint, or matters of judicial notice -- without
                                  27   converting the motion to dismiss into a motion for summary judgment. . . . Even if a document is
                                       not attached to a complaint, it may be incorporated by reference into a complaint if the plaintiff
                                  28   refers extensively to the document or the document forms the basis of the plaintiff's claim.”
                                       United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
                                                                                        2
                                                      to being sent such text message, having provided to Postmates, Inc.
                                   1                  (or to any agent or sub-agent of Postmates, Inc. disclosed to such
                                                      person as being affiliated with Postmates, Inc.) the telephone number
                                   2                  to which such message was sent.
                                   3   Id. ¶ 31. Postmates now moves to dismiss the FAC.

                                   4                                       III.   LEGAL STANDARD
                                   5          A complaint must contain a “short and plain statement of the claim showing that the

                                   6   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a Rule 12(b)(6) motion to

                                   7   dismiss, a complaint must plead “enough facts to state a claim to relief that is plausible on its

                                   8   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility does not mean

                                   9   probability, but it requires “more than a sheer possibility that a defendant has acted unlawfully.”

                                  10   Ashcroft v. Iqbal, 556 U.S. 662, 687 (2009). A complaint must provide a defendant with “fair

                                  11   notice” of the claims against it and the grounds for relief. Twombly, 550 U.S. at 555 (quotations

                                  12   and citation omitted); Fed. R. Civ. P. 8(a)(2) (A complaint must contain a “short and plain
Northern District of California
 United States District Court




                                  13   statement of the claim showing that the pleader is entitled to relief.”). In considering a motion to

                                  14   dismiss, a court accepts factual allegations in the complaint as true and construes the pleadings in

                                  15   the light most favorable to the nonmoving party. Manzarek v. St. Paul Fire & Marine Ins. Co.,

                                  16   519 F.3d 1025, 1031 (9th Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). However,

                                  17   “the tenet that a court must accept a complaint’s allegations as true is inapplicable to threadbare

                                  18   recitals of a cause of action’s elements, supported by mere conclusory statements.” Iqbal, 556

                                  19   U.S. at 678.

                                  20          If a Rule 12(b)(6) motion is granted, a “court should grant leave to amend even if no

                                  21   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                  22   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en

                                  23   banc) (citations and quotations omitted). However, a court “may exercise its discretion to deny

                                  24   leave to amend due to ‘undue delay, bad faith or dilatory motive on part of the movant, repeated

                                  25   failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing

                                  26   party . . ., [and] futility of amendment.’” Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876,

                                  27   892-93 (9th Cir. 2010) (alterations in original) (quoting Foman v. Davis, 371 U.S. 178, 182

                                  28   (1962)).

                                                                                         3
                                   1                                             IV.   DISCUSSION

                                   2             The TCPA makes it “unlawful for any person within the United States, or any person

                                   3   outside the United States if the recipient is within the United States . . . to make any call . . . using

                                   4   any automatic telephone dialing system [(“ATDS”)] or an artificial or prerecorded voice to any

                                   5   telephone number assigned to a paging service, cellular telephone service, specialized mobile

                                   6   radio service, or other radio common carrier service, or any service for which the called party is

                                   7   charged for the call . . . .” 47 U.S.C. § 227(b)(1)(A)(iii). An ATDS is “equipment which has the

                                   8   capacity to store or produce telephone numbers to be called, using a random or sequential number

                                   9   generator and to dial such numbers.” § 227(a)(1). To properly plead a TCPA claim, a plaintiff

                                  10   must allege that (1) the defendant called or texted a cellular telephone number; (2) using an

                                  11   ATDS; (3) without the recipient’s prior express consent. See Meyer v. Portfolio Recovery Assocs.,

                                  12   LLC, 707 F.3d 1036, 1043 (9th Cir. 2012) (citing 47 U.S.C. § 227(b)(1)); Satterfield v. Simon &
Northern District of California
 United States District Court




                                  13   Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009) (“[A] text message is a ‘call’ within the

                                  14   TCPA.”).

                                  15             Postmates argues that Rogers FAC fails because he has failed to plausibly plead that

                                  16   Postmates is directly or vicariously liable for the alleged violation of the TCPA. The Court

                                  17   agrees.

                                  18   A.        Direct Liability
                                  19             “To ‘make’ a call under the TCPA,” and thus become liable, “the person must either (1)

                                  20   directly make the call, or (2) have an agency relationship with the person who made the call.”

                                  21   Ewing v. Encor Solar, LLC, 2019 WL 277386, at *6 (S.D. Cal. Jan. 22, 2019) (citing Gomez v.

                                  22   Campbell-Ewald, Co., 768 F.3d 871, 877-79 (9th Cir. 2014)). Rogers has made only a conclusory

                                  23   allegation that Postmates was directly involved in transmitting the April 8, 2019 text to him, and

                                  24   even then, he alleges that Postsmates “by itself or through an intermediary or intermediaries”

                                  25   “transmitted or caused to be transmitted” the message. FAC ¶ 12; see also id. ¶ 13 (the number

                                  26   from which the text message was sent “is owned and operated by Defendant or by one or more

                                  27   agent(s) or subagent(s) on its behalf”). But no facts he has alleged support a plausible inference

                                  28   that Postmates itself sent the text. Indeed, Rogers seems to concede as much in his Response. He
                                                                                           4
                                   1   explains, “Plaintiff received one of the text messages at issue as part of a marketing campaign

                                   2   conducted on Defendant’s behalf by its agent Bird Dog. As explained above, Bird Dog was acting

                                   3   pursuant to the Defendant’s ‘control and direction’ in promoting its courier service . . . .” Resp. 4

                                   4   (emphasis added), ECF No. 30. And indeed, the URL to which Rogers was directed has

                                   5   “birddogmedia” as an Urchin Tracking Module (“UTM”) source, and

                                   6   “birddogmedia_supply_JB_Postings” as a UTM campaign, which suggests that Bird Dog Media—

                                   7   whatever that entity is—was directing things.

                                   8          Thus, the FAC fails to plausibly allege that Postmates directly sent or was involved in

                                   9   transmitting the text to Rogers.

                                  10   B.     Vicarious Liability
                                  11          Since Rogers’ FAC alleges no facts giving rise to a plausible inference that Postmates

                                  12   directly sent the text at issue, his complaint rises or falls depending on whether it plausibly alleges
Northern District of California
 United States District Court




                                  13   that Postmates had an agency relationship with the person or entity who did. If it does not, Rogers

                                  14   has no viable claim under a theory of vicarious liability.

                                  15          “Agency is the fiduciary relationship that arises when one person (a ‘principal’) manifests

                                  16   assent to another person (an ‘agent’) that the agent shall act on the principal’s behalf and subject to

                                  17   the principal’s control, and the agent manifests assent or otherwise consents to so act.” Jones v.

                                  18   Royal Admin. Servs., 887 F.3d 443, 448 (9th Cir. 2008) (discussing agency in the context of a

                                  19   TCPA lawsuit) (quoting Mavrix Photographs, LLC v. LiveJournal, Inc., 873 F.3d 1045, 1054 (9th

                                  20   Cir. 2017) (quoting Restatement (Third) Of Agency (the “Restatement”) § 1.01 (Am. Law Inst.

                                  21   2006))). “For an agency relationship to exist, an agent must have authority to act on behalf of the

                                  22   principal and ‘[t]he person represented [must have] a right to control the actions of the agent.’”

                                  23   Mavrix, 873 F.3d at 1054 (emphasis added) (quoting Restatement § 1.01 cmt. c).

                                  24          Rogers FAC does not clearly allege what relationship, if any, he believes the sender of the

                                  25   text had with Postmates. For example, he alleges that “Defendant, either directly or through one

                                  26   or more agent(s) or sub-agent(s) acting on its behalf and pursuant to its control and direction,

                                  27   retained Bird Dog Media, LLC and/or one or more other such agent(s) or sub-agent(s) to acquire,

                                  28   receive, and store lists of telephone numbers to be dialed on Defendant’s behalf[.]” FAC ¶ 17.
                                                                                          5
                                   1   And he alleges that, “Defendant, either directly or through one or more intermediaries acting as its

                                   2   agent(s) or sub-agent(s), including Bird Dog Media, LLC, utilized an [ATDS] to transmit the

                                   3   subject text . . . .” Id. ¶ 24. Those sorts of nebulous allegations do not support a plausible

                                   4   inference that Postmates exercised any control over the sender of the text necessary to establish an

                                   5   agency relationship.3 See Canary v. Youngevity Int’l, Inc., 2019 WL 1275343, at *6 (N.D. Cal.

                                   6   Mar. 20, 2019) (“Lacking, however, are sufficient factual allegations to plead that Youngevity

                                   7   exercised control over the specific contents of the March 15 call advertising DAC. Even if Canary

                                   8   had alleged such facts, control over the content of an advertising call, without more, is insufficient

                                   9   to plead vicarious liability.”); Ewing v. Encor Solar, LLC, 2019 WL 277386, at *7 (S.D. Cal. Jan.

                                  10   22, 2019) (“The FAC does not meet these pleading standards, instead offering confusing

                                  11   allegations regarding the role each of the defendants played in the purported scheme, often using

                                  12   defendants’ names interchangeably and switching the theory of control. . . . Such allegations are
Northern District of California
 United States District Court




                                  13   insufficient to establish vicarious liability. Plaintiff has failed to plead any facts in support of his

                                  14   conclusory allegations that Encor exercised any control over the other defendants allegedly

                                  15   making the calls to Ewing to establish an agency relationship between them and Encor.”); Thomas

                                  16   v. Taco Bell Corp., 879 F. Supp. 2d 1079, 1084 (C.D. Cal. 2012), aff'd, 582 F. App'x 678 (9th Cir.

                                  17   2014) (“To succeed on this [TCPA] vicarious liability theory, Ms. Thomas must demonstrate that

                                  18   these entities acted as an agent of Taco Bell: that Taco Bell controlled or had the right to control

                                  19   them and, more specifically, the manner and means of the text message campaign they

                                  20   conducted.”) (citing United States v. Bonds, 608 F.3d 495, 506 (9th Cir. 2010). They amount to

                                  21   mere speculation, and “[f]actual allegations must be enough to raise a right to relief above the

                                  22   speculative level . . . .” Twombly, 550 U.S. at 555 (citation omitted); Iqbal, 556 U.S. at 678 (“The

                                  23   plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

                                  24   possibility . . . .”) (citation omitted).

                                  25           In his Response, Rogers directs the Court to a 2013 FCC Ruling finding that “vicarious

                                  26
                                       3
                                  27     Even if Postmates had hired Bird Dog Media to advertise on its behalf, there are no factual
                                       allegations in the FAC plausibly suggesting Postmates hired the sender of the text to do its biding
                                  28   or controlled it. An allegation that Postmates hired Bird Dog Media would at best suggest the
                                       sender of the text was one layer removed from Postmates and its control.
                                                                                         6
                                   1   seller liability under federal common law agency principles is also available for violations of

                                   2   section 227(b).” In re DISH Network, LLC, 28 FCC Rcd 6574, 6592. In that Ruling, the FCC

                                   3   provided “examples of evidence that may demonstrate that [a third party] is the seller’s authorized

                                   4   representative with apparent authority to make the seller vicariously liable for the [third party’s]

                                   5   section 227(b) violations.” But the FAC does not plausibly allege any of those circumstances are

                                   6   present here. For instance, Rogers points to the FCC’s finding that, “apparent authority may be

                                   7   supported by evidence that the seller allows the outside sales entity access to information and

                                   8   systems that normally would be within the seller’s exclusive control, including: access to detailed

                                   9   information regarding the nature and pricing of the seller’s products and services or to the seller’s

                                  10   customer information.” Id. at 6592. But Rogers has alleged no facts plausibly suggesting that the

                                  11   sender of the text had access to any information or systems exclusively within Postmates’ control

                                  12   (in fact, his FAC doesn’t even make conclusory allegations to that effect). In his Response, he
Northern District of California
 United States District Court




                                  13   points out that the text contained information about an hourly pay rate (“Make 25 hourly”) and a

                                  14   specific geographic area (“delivery in Fort Lauderdale”), but that type of information can easily be

                                  15   found, or simply made up. One needs only download and open the Postmates app to discern

                                  16   whether it delivers in a specific area and thus might be hiring drivers. And the Postmates website

                                  17   allows anyone to search restaurants at locations Postmates serves (Ft. Lauderdale shows up as one

                                  18   of them). See https://postmates.com/delivery-near-me (last visited February 26, 2020). Nor is the

                                  19   fact that the link in the text directed to the Postmates website proof that the sender had access to

                                  20   Postmates’ “information and systems.” A quick internet search or scroll to the bottom of

                                  21   Postmates homepage can take a would-be fleet member to the relevant webpage.

                                  22           Returning to the FCC ruling, Rogers notes that the FCC stated that “authority to use the

                                  23   seller’s trade name, trademark and service mark may also be relevant” in determining whether a

                                  24   third-party had apparent authority. Id. at 6592. But Rogers’ FAC contains no factual allegations

                                  25   plausibly suggesting that the sender of the text was given authority by Postmates to use Postmates’

                                  26   name.

                                  27           Finally, Rogers points out that the FCC found that, “a seller would be responsible under

                                  28   the TCPA for the unauthorized conduct of a third-party telemarketer that is otherwise authorized
                                                                                         7
                                   1   to market on the seller’s behalf if the seller knew (or reasonably should have known) that the

                                   2   telemarketer was violating the TCPA on the seller’s behalf and the seller failed to take effective

                                   3   steps within its power to force the telemarketer to cease that conduct.” Id.; see also Restatement §

                                   4   4.01 (“[K]nowing acceptance of the benefit of a transaction ratifies the act of entering into the

                                   5   transaction.”). Rogers cites the FCC’s finding but omits from it the language “for the

                                   6   unauthorized conduct of a third-party telemarketer that is otherwise authorized to market on the

                                   7   seller’s behalf;” and for good reason: the FAC contains no factual allegations raising a plausible

                                   8   inference that the sender of the text was authorized by Postmates to market on its behalf.

                                   9   Additionally, even if the sender was authorized to market on Postmates’ behalf, there are no

                                  10   factual allegations suggesting that Postmates knew or reasonably should have known that the

                                  11   sender of the text or any of its agents or sub-agents were violating the TCPA on its behalf. Rogers

                                  12   argues that, “the website link incorporated within the text message sent on Postmates behalf
Northern District of California
 United States District Court




                                  13   directed recipients directly to Postmates’ website, such that Postmates would have been aware of

                                  14   where visitors to its website were being directed from and that they were mobile telephone users.”

                                  15   Resp. at 6. “In that same thread,” Rogers argues, “Postmates accepted the benefit from these text

                                  16   messages” and thus ratified the sender’s conduct. However, Rogers pleads no factual allegations

                                  17   to buttress that conclusion. The Postmates’ webpage at issue can be found and accessed by a very

                                  18   basic navigation of Postmates’ website, such that anyone with access to the internet can reach the

                                  19   webpage with relative ease. There’s no allegation that Postmates examined tracking codes and

                                  20   would have been aware of which particular applicants were directed to its website by whoever sent

                                  21   Rogers his text (if in fact there were any, which Rogers has also not alleged). Lastly, Rogers

                                  22   alleges that Defendant “had actual or constructive knowledge” that class members’ phone numbers

                                  23   were acquired without notice that they would be sent autodialed text messages. But that allegation

                                  24   is not supported by factual allegations, and the Court is “not bound to accept as true a legal

                                  25   conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678. And a principal only ratifies

                                  26   the action of an agent if it knowingly accepts the benefits of the transaction. Abante Rooter &

                                  27   Plumbing, Inc. v. Alarm.com Inc., 2018 WL 3707283, at *4 (N.D. Cal. Aug. 3, 2018) (citing

                                  28   Restatement § 4.01 cmt. d (“knowing acceptance of the benefit of a transaction ratifies the act of
                                                                                         8
                                   1   entering into the transaction”)); W. All. Bank v. Jefferson, 2015 WL 7075171, at *7 (D. Ariz. Nov.

                                   2   13, 2015), aff'd, 698 F. App’x 914 (9th Cir. 2017) (citing the Restatement § 4.01 cmt. b (“The

                                   3   principal is not bound by a ratification made without knowledge of material facts about the agent’s

                                   4   act unless the principal chose to ratify with awareness that such knowledge was lacking.”)). Thus,

                                   5   Rogers has not plausibly alleged that Postmates ratified the sender’s actions.

                                   6          Rogers relies on Shuckett v. DialAmerica Mktg. Inc., 2019 WL 913174 (S.D. Cal. Feb. 22,

                                   7   2019), but that case is not on point. There, the court concluded that the plaintiff had plausibly

                                   8   alleged that the company for whom a third-party had made telemarketing calls exerted some

                                   9   degree of control over the third party. Id. at * 3-4. But there, the company had a contract with the

                                  10   third party. Here, there isn’t any clear allegation that Postmates had an agreement with the sender

                                  11   of the text. Instead, Rogers alleges that Postmates, “either directly or through one or more

                                  12   agent(s) or sub-agent(s) acting on its behalf . . . retained Bird Dog Media, LLC and/or one or
Northern District of California
 United States District Court




                                  13   more other such agent(s) or sub-agent(s) . . . .” FAC ¶ 17 (emphasis added). This is not enough

                                  14   to plausibly allege that Postmates was vicariously liable.

                                  15          Nor is Abante Rooter & Plumbing, Inc. v. Alarm.com Inc., 2018 WL 3707283 (N.D. Cal.

                                  16   Aug. 3, 2018) of much use to Rogers. Rogers argues that the court there “found that evidence of

                                  17   many of the same allegations that Plaintiff raises here was sufficient to overcome a motion for

                                  18   summary judgment on the issue of the defendant’s liability for text messages sent on its behalf.”

                                  19   Resp. 7 (citing id. at 5). But as Rogers himself acknowledges, that order concerned cross-motions

                                  20   for summary judgment, not a motion to dismiss, and there the plaintiffs had produced evidence

                                  21   “that [the defendant] knew of [its third party’s] allegedly illegal telemarketing conduct and

                                  22   accepted the benefits therefrom.” 2018 WL 3707283, at * 5. The court found that the plaintiffs

                                  23   had thus “presented evidence, which when viewed in a light most favorable to their case, suggests

                                  24   that a reasonable jury may return a verdict finding that [defendant] is vicariously liable for the

                                  25   telemarketing calls at issue based on a ratification theory.” Id. Rogers has not produced evidence

                                  26   that Postmates knew or reasonably should have known of any conduct by the sender of the text

                                  27   which violated the TCPA. Of course, he is not required to at this stage, but nor can he make it

                                  28   through a challenge to the pleadings armed with nothing more than conclusory allegations and
                                                                                         9
                                   1   speculation. See Iqbal, 556 U.S. at 678-79 (“Rule 8 marks a notable and generous departure from

                                   2   the hypertechnical, code-pleading regime of a prior era, but it does not unlock the doors of

                                   3   discovery for a plaintiff armed with nothing more than conclusions.”).

                                   4          The Court finds dismissal is appropriate.

                                   5                                          V.    CONCLUSION
                                   6          For the reasons stated above, the Court GRANTS Defendant’s Motion to Dismiss and

                                   7   dismisses with leave to amend Plaintiff’s First Amended Class Action Complaint.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: March 3, 2020

                                  11
                                                                                                    THOMAS S. HIXSON
                                  12                                                                United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          10
